EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel claims 27-31 and 33.

DETAILED ACTION

The Amendment filed by Applicant on 02/23/2021 is entered.

Claims 24-25 are canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 03/12/02 have been fully considered and they are found persuasive.

The rejection of claim(s) 1-3, 7-10, 15, 16 and 24-26 under 35 U.S.C. 102(a)(1) as being anticipated by Odi et al., US 2008/0052058 A1 (hereinafter “Odi”) is withdrawn.

The rejection of claims 4-6 under 35 U.S.C. 103 as being unpatentable over Odi in view of US 2014/0171602 A1 (hereinafter “‘602) is withdrawn.

The rejection of claims 11-14 under 35 U.S.C. 103 as being unpatentable over Odi in view of Joyce, U.S. Patent No. 6,262,190 B1 (hereinafter “Joyce”) is withdrawn.

The rejection of claims 11-14 under 35 U.S.C. 103 as being unpatentable over Odi in view of Dorschner et al., U.S. Patent No. 3,770,714 (hereinafter “Dorschner”) is withdrawn.

Election/Restrictions
Claim 32 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-23 and 26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/29/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


	Allowable Subject Matter/Reasons for Allowance
Claims 1-23 and 32 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Odi, ‘602, Dorschner & Joyce. 

Odi teaches a multi-series process comprising a polymerization of olefin monomer in a reactor comprising polymerized solids, unreacted monomer and a catalyst system. See 

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Odi, ‘602, Dorschner & Joyce to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 



/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh